In an action to foreclose transfer of tax liens, judgment of foreclosure and sale reversed on the law, with costs, and complaint dismissed, with costs. At a public sale of tax liens covering appellant’s property, the liens were acquired by the city of New Rochelle, and in this action the city, pursuant to its Local Law No. 5 of 1932, seeks to foreclose them. The Court of Appeals has declared Local Law No. 5 of 1932 invalid. (County Securities, Inc., v. Seacord, 278 N. Y. 34; see, also, Malnati v. Metropolitan Life Ins. Co., 254 App. Div. 681.) Under the circumstances, it is unnecessary to determine whether the city as the purchaser is entitled to charge more than seven per cent. Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur.